Citation Nr: 1543712	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1970 to February 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is now under the jurisdiction of the Oakland, California VA RO.  These issues were previously remanded by the Board in February 2013.

On his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2009; see also VA Form 9, received in August 2012.  In a letter dated in October 2012, VA notified the Veteran and his representative that he had been scheduled for a Board hearing on December 4, 2012.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has indicated that his bilateral hearing loss causes difficulty hearing conversations, telephone calls, and movies.  See, e.g., April 2013 VA audiological examination report.  The Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as part of the claim for a compensable initial rating for the service-connected bilateral hearing loss.

The issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire appeal period, the Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing in the right ear and no worse than Level III hearing in the left ear, and is not manifested by an exceptional pattern of hearing impairment.


CONCLUSION OF LAW

The criteria for entitlement to a compensable initial disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for a compensable initial rating for bilateral hearing loss arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3) (2014).  Here, the RO provided the Veteran the required statement of the case in June 2009.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a compensable initial rating for the service-connected bilateral hearing loss.

With regard to the duty to assist, the Veteran's service treatment records, service personnel records, and VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Veteran was provided VA audiological examinations in November 2007 and April 2013 in connection with his claim for a compensable initial rating for bilateral hearing loss.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that those examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate for evaluating the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination that addresses the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  In this case, the April 2013 VA examiner addressed the functional impact of the Veteran's bilateral hearing loss.  Specifically, the April 2013 VA examiner documented the Veteran's report of a need to use a speaker phone when speaking on the telephone, difficulty hearing in noisy areas such as restaurants, and difficulty hearing conversation and movies.  Therefore, the Board finds that the April 2013 VA examination of record fully described the functional impact of the Veteran's bilateral hearing loss disability in accordance with Martinak.

The Veteran has not alleged that his bilateral hearing loss has increased in severity since the April 2013 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

VA's Compliance with Prior Remand Instructions

As noted in the Introduction, this case was previously remanded by the Board in February 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, in relevant part, the February 2013 Board remand directed the AOJ to schedule the Veteran for a VA audiological examination to determine the current severity of the Veteran's bilateral hearing loss, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  The remand noted the claims file must be made available to the VA examiner in connection with the examination.

Pursuant to the February 2013 Board remand, the AOJ scheduled the Veteran for a VA audiological examination in April 2013.  The resulting April 2013 VA audiological examination report reflects that the record was made available to and reviewed by the VA examiner.  The RO then readjudicated the matter in a May 2013 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the February 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Disability ratings are determined by the application of the facts of the case to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as practicably as can be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Further, a disability rating may require reevaluation in accordance with changes in a veteran's condition.  In all increased ratings claims, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  To establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI and Table VII as set out in the Rating Schedule.  In exceptional cases, as described in 38 C.F.R. § 4.86, Table VIA is used instead of Table VI.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Analysis

In this case, the Veteran seeks a compensable initial rating for his service-connected bilateral hearing loss.  He has indicated to VA that the bilateral hearing loss makes it difficult to understand conversation, especially when there is background noise, and to hear movies and telephone conversations.  See, e.g., April 2013 VA audiological examination report.

As noted above, hearing loss disabilities are rated based on puretone audiometry tests.  Evidence of record relevant to the rating criteria and indicative of the Veteran's level of audiological functioning for the appeal period consists of the November 2007 and April 2013 VA audiological examination reports.

The pertinent audiometric results, measured in decibels, at the November 2007 VA audiological examination were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
20
25
21.25
LEFT
20
25
45
45
33.75

Speech recognition test scores using the Maryland CNC speech discrimination test were 78 percent in the right ear and 78 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level III impairment and the left ear is assigned a Level III impairment.  When applied to Table VII, a compensable rating is not warranted.

The pertinent audiometric results, measured in decibels, at the April 2013 VA audiological examination were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
25
30
23.75
LEFT
15
15
30
45
26.25

Speech recognition test scores using the Maryland CNC speech discrimination test were 92 percent in the right ear and 92 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a compensable rating is not warranted.

To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his noncompensable disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the VA examinations rather than to the Veteran's statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record when mechanically applied to the rating criteria simply does not show that a compensable disability rating is warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  As discussed above, at no time during the rating period did the Veteran's bilateral hearing loss manifest to a severity warranting a compensable disability rating.  Therefore, assigning staged ratings for the disability is not warranted. 

The Board has also considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for entitlement to a compensable initial rating for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not for application in the present case, and the Veteran's claim for a compensable initial rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extra-schedular Considerations

The Board has also considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is therefore adequate, and no referral is required.

Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating to accord justice.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the Rating Schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of bilateral hearing loss, to include having difficulty hearing conversation above background noise and difficulty hearing movies and telephone conversations.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making its revisions, VA, with assistance from the Veteran's Health Administration (VHA), developed criteria that contemplate situations in which the severity of a Veteran's hearing loss may not properly be reflected by speech discrimination tests, or in which the hearing loss would otherwise be an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of Veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to assess the hearing disabilities of Veterans fairly and accurately as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the Rating Schedule.  The Board therefore finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected hearing loss disability.  The Rating Schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider whether there are factors related to the service-connected bilateral hearing loss such as marked interference with employment or frequent periods of hospitalization.  As such, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.


REMAND

The Veteran contends that he suffers from residuals of a head injury he sustained during his active service.  The Veteran was afforded a VA residuals of traumatic brain injury examination in connection with the issue in April 2013.  The VA examiner reviewed the record and examined the Veteran.  The examiner diagnosed the Veteran with "head injury residual," and noted associated symptoms of mild memory loss, occasionally inappropriate social interaction, occasional headaches, irritability, moodiness, and impulsivity.  The examiner opined "his cognitive problems are at least as likely as not due to nonservice-related head injury."  As a rationale for the opinion, the examiner explained, "The reported head injury did not result in loss of consciousness.  He required stitches and he was returned to full duty without problems or restrictions."

The Board finds that the April 2013 VA examiner's opinion is inadequate for decision-making purposes.  Specifically, the VA examiner essentially opined that there is a 50 percent or greater likelihood that the Veteran's cognitive problems are attributable to a nonservice-related head injury.  The opinion does not comment on the Veteran's possible head injury symptoms other than cognitive problems.  In addition, the opinion does not specify what the nonservice-related head injury may be.  The record, to include the April 2013 VA examination report, does not reflect that the Veteran has reported or been treated for a head injury other than the one he suffered during his active service.  Moreover, the examiner's opinion leaves open the possibility that the Veteran's head injury residuals are as likely as not medically attributable to the in-service head injury.  Finally, the opinion appears not to consider the possibility of delayed onset in symptoms.  Specifically, the rationale for the opinion focuses on the immediate consequences of the in-service head injury and does not discuss whether the Veteran's later symptoms may be medically attributed to the in-service head injury.  Accordingly, a remand of the issue is required so that an adequate VA addendum opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Forward a copy of the record and this Remand to the VA examiner who conducted the April 2013 VA residuals of traumatic brain injury examination or, if that examiner is not available, to a similarly qualified VA physician to ascertain the nature and likely etiology of the Veteran's residuals of head injury.  The examiner must note that the record was reviewed.  After reviewing the record, the examiner should address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any residual of head injury demonstrated since active service had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.

A complete rationale should be provided for all opinions given.  The opinion should reflect consideration of all of the Veteran's residual head injury symptoms.  If the examiner determines that the Veteran's head injury residuals are more likely than not attributable to a post-service head injury, the examiner must specify what that post-service head injury is.  Any opinion given should discuss whether the Veteran's head injury symptoms may be medically attributed to the in-service head injury despite not manifesting until a substantial amount of time following that head injury and the Veteran's separation from active service.

If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


